Citation Nr: 0634930	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from August 1969 to July 
1971.

This claim comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that, in pertinent part, denied claims of 
entitlement to service connection for hearing loss disability 
and tinnitus.

These issues were previously before the Board in November 
2003 and most recently in September 2005, at which time they 
were again remanded for further development.  The requested 
actions were undertaken and the case has been returned to the 
Board.  


FINDINGS OF FACT

1.  The appellant's current sensorineural hearing loss was 
not present during active duty or for many years afterwards 
and is not etiologically related to service.

2.  The appellant's tinnitus was not present during active 
duty or for many years afterwards and is not etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The appellant's bilateral hearing loss was not incurred 
in or aggravated by active military service and sensorineural 
hearing loss may not be presumed to be of service onset.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2006).

2.  The appellant's tinnitus was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of March 2001 and 
February 2004 letters from the RO to the appellant.  These 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  The March 2001 letter was issued prior to the initial 
adjudication of the appellant's claim in June 2001, and there 
is therefore no prejudicial timing defect under Pelegrini.  
The appellant was also provided an opportunity to respond to 
these VCAA notifications prior to the readjudication of his 
claims in the subsequent June 2001 rating decision and August 
2002 statement of the case (SOC), as well as prior to the 
November 2004 and June 2006 supplemental statements of the 
case (SSOCs).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the June 2006 SSOC and by means of an August 2006 letter 
from the RO, the appellant was provided with notice as to the 
means by which a disability rating and effective date for the 
disability benefit award on appeal are determined.  In July 
2006, the appellant submitted a signed statement that he had 
no additional evidence to submit.  Accordingly, and because 
the claims are denied herein, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision on the service connection claims.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his post-service VA 
medical records, and the records submitted in conjunction 
with his application to the Social Security Administration 
(SSA) for Disability Insurance Benefits (DIB), as well as the 
results of a private audiogram conducted in 1995 and a 2006 
VA examination.  The appellant was afforded the opportunity 
for a Board hearing, but did not take advantage of it.  The 
Board has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §1111; 
38 C.F.R. § 3.304(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records reflect that, at the appellant's pre-
induction physical examination in August 1969, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
/
20
LEFT
20
15
15
/
35

At that time, it was noted that the appellant had hearing 
loss.  He was treated once while in service for serous otitis 
media, but that appears to have been an isolated incident, 
since there is no evidence that the appellant complained of 
further hearing or ear issues or received treatment for them 
while he was in service.  On the authorized audiological 
evaluation upon service discharge in June 1971, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
/
20
LEFT
15
0
0
/
0

This audiogram not only demonstrates a lack of worsening in 
the appellant's hearing, but also shows an improvement in his 
condition at some frequencies while in service.  The 
appellant also reported that he was in good health and made 
no complaints related to his hearing.

In March 1997, the appellant complained of hearing loss in 
his left ear, but did not claim that it was related to 
service.  In the claim he filed in August 1997, the appellant 
reported that his problems with his ears began in August 
1994, more than twenty years after his discharge from 
service.  There are no post-service medical records 
indicating that he received private or VA medical care for 
hearing difficulties prior to 1994.  The results of a June 
1995 private audiogram, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
30
50
50
LEFT
30
20
60
60
60

No percentage of speech recognition ability was noted.

In September 1997, the appellant's physician noted that the 
appellant reported having past trouble with his ears, but did 
not go into detail about the difficulty or probable cause of 
the trouble.  In January and February 1998, the appellant 
complained of ringing in his ears, but it was noted that he 
had previously worked at Oklahoma Gas and Electric and had 
previously filed a claim for his hearing against this 
employer.  The record contains indications that the appellant 
had an appointment in April 1998 for his hearing problem (the 
symptoms of which were not identified at that time), but 
there is no report from that examination included in the 
record.

On the authorized VA audiological evaluation in March 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
55
50
LEFT
10
20
65
65
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The results of tinnitus testing were quite variable, with the 
appellant inconsistent on the sound that he heard in both 
ears.  The VA examiner stated that the evaluation suggested a 
mild to moderately severe 


sensorineural hearing loss in both ears.  As part of this 
examination, the VA examiner, after review of the appellant's 
claims file and its lack of complaints of either hearing loss 
or tinnitus, opined that, based upon the appellant's normal 
hearing at discharge, his current bilateral hearing loss 
disability and tinnitus were unrelated to service or any 
incident thereof.  She also concluded that it was as likely 
as not related to long term civilian occupations in noisy 
environments.

Upon review of the appellant's entire file, there is no 
competent medical evidence of sensorineural hearing loss or 
tinnitus until many years after service discharge.  There is 
no evidence of a bilateral hearing loss or of tinnitus in the 
appellant's service medical records.  His audiogram upon 
service discharge was normal, and he was not diagnosed with a 
sensorineural hearing loss within one year after service to 
qualify for service connection under the statutory 
presumption for a sensorineural hearing loss disability.  See 
38 C.F.R. §§ 3.307, 3.309.  In fact, the only post-service 
medical evidence in the record related to the appellant's 
hearing loss and tinnitus are four complaints of hearing loss 
and tinnitus attributed to other causes and the two 
audiological examinations whose results are discussed above.

Here, the private medical examiner has not provided a nexus 
statement between the appellant's hearing loss and tinnitus 
and his time in service.  There is no mention in the private 
examiner's report that he reviewed the appellant's claims 
file or any of his other medical records, which show normal 
hearing upon discharge from service and no complaints of 
hearing loss and tinnitus until many years post-service.  The 
VA examiner based her opinion that a connection between the 
appellant's hearing loss disability and tinnitus and his time 
in service was unlikely on both an examination of the 
appellant and a review of the appellant's claims file, which 
includes his service medical records and his post-service 
medical records.  The VA examiner's opinion is based upon a 
more complete understanding of the appellant's history, and 
her opinion is persuasive to the Board.  Therefore, the Board 
has concluded that the preponderance of the evidence is 
against service connection for hearing loss and tinnitus and 
the present appeals must be denied.




ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


